DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/07/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 23, 30, 31, and  38-40 are rejected under 35 U.S.C. 103 as being patentable over US 2019/0013448 to Nakano in view of Takahashi et al. (US 2009/0072255, hereinafter Takahashi) (the reference “Equilibria and Eu2+ luminescence of sub solidus phases bounded by Ba3MgSi2O8, Sr3MgSi2O8, and Ca3MgSi2O8” by Barry (1968), Solid State Science, J. Electrochemist. Soc., Vol. 115, No.7, pp. 733-738 is presented as evidence).
With respect to Claim 1, Nakano discloses a light emitting diode (LED) device (Nakano, Figs. 2A-2C, 5, ¶0024-¶0026, ¶0030-¶0082, ¶0091-¶0092) comprising:
       an LED die (e.g., 10) (Nakano, Figs. 2A-2C, 5, ¶0032, ¶0034) configured to emit blue light having a peak emission wavelength (e.g., in the range of 440 nm to 460 nm);
       a first phosphor layer (e.g., phosphor member 50 including phosphor layers 54/53/52/51) (Nakano, Fig. 5, ¶0092, ¶0037) disposed on the LED die (10) and configured to emit green (e.g., blue-green phosphor 71), yellow (e.g., phosphor 72), and red (e.g., phosphors 73/74) light upon excitation by the blue light emitted from the LED die; and
       a second phosphor layer (e.g., additional phosphor 75 disposed in the upper part of the phosphor member 50 so that phosphor emitting light in shorter wavelengths is 
Further, Nakano does not specifically disclose that a second phosphor layer is disposed on the first phosphor layer opposite from the LED die and comprises a Sr3MgSi2O8:Eu phosphor configured to emit light having a peak emission wavelength at approximately 10 to 50 nanometers longer than the peak emission wavelength of the LED die.
However, Takahashi teaches a high efficiency high-color-rendering light emitting device (Takahashi, Fig. 1A, ¶0019-¶0020, ¶0081-¶0085, ¶0088-¶0112, ¶0127, ¶0130, ¶0135, ¶0271-¶0301, ¶0372-¶0384) comprising a blue LED (3) (Takahashi, Fig. 1A, ¶0373, ¶0271-¶0287) and a phosphor (4) with high luminous efficiency and having excellent temperature characteristics, wherein the phosphor is capable of being excited by light in the blue region having wavelength range of 430 nm to 480 nm (Takahashi, Fig. 1A, ¶0271); the phosphor comprises a first phosphor (Takahashi, Fig. 1A, ¶0280) including red phosphor and a second phosphor (Takahashi, Fig. 1A, ¶0287, ¶0292-¶0294) including a blue phosphor with emission peak wavelength in a range of 440 nm to 490 nm (Takahashi, Fig. 1A, ¶0292), and the blue phosphor comprises Eu activated silicate phosphor such as (Sr, Ba)3MgSi2O8:Eu phosphor (Takahashi, Fig. 1A, ¶0294), the second phosphor is used to adjust the emission color of the light emitting device; specifically, the phosphor is excited by light having a peak wavelength of 455 nm, thus, for the second phosphor including a blue phosphor with emission peak wavelength of 470 nm, a peak emission wavelength of the blue phosphor would be 15 nm longer than the peak emission wavelength of the LED die, and for the second phosphor including a blue phosphor with emission peak wavelength of 490 nm, a peak emission wavelength of the blue phosphor would be 35 nm longer than the peak emission wavelength of the LED die.
The claimed range of peak emission wavelengths at approximately 10 to 50 nanometers overlaps the range of peak emission wavelengths at approximately 15 to 35 nanometers of Takahashi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
3MgSi2O8 produces phosphors of high luminescence yield, specifically (Barry, page 734), highly efficient, narrow band, blue emitting phosphors, which are used as color correction phosphors (Barry, page 737) because they are capable of supplying more energy at the key wavelength necessary to achieve the desired result.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the LED device of Nakano by forming a light emitting device comprising the second phosphor layer including phosphors having shorter wavelengths (e.g., additional phosphors 75 of Nakano) disposed on the first phosphor layer in the upper part of the phosphor member to become more distant from the LED as taught by Nakano and adjusting material composition of the second phosphor of Nakano to form a light emitting device comprising the second phosphor as a blue phosphor of Takahashi with shorter wavelength peak than that of the first phosphor adjacent to the LED element, wherein the second phosphor has a specific material such as silicate phosphor as taught by Takahashi (and as evidenced by Barry) to have the LED device that comprises a second phosphor layer disposed on the first phosphor layer opposite from the LED die and comprising a Sr3MgSi2O8:Eu phosphor configured to emit light having a peak emission wavelength at approximately 10 to 50 nanometers longer than the peak emission wavelength of the LED die in order to provide a high efficiency high-color-rendering light emitting device with adjusted emission color of the light emitting device and including phosphor having excellent temperature characteristics (Takahashi, ¶0019-¶0020, ¶0081-¶0085, ¶0089, ¶0112, ¶0130, ¶0135, ¶0140, ¶0271, ¶0287, ¶0292, ¶0294, ¶0301).
Regarding Claim 4, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose that the peak emission of the second phosphor layer is approximately 10 nm longer than the peak emission wavelength of the LED die.
However, Takahashi teaches the second phosphor (Takahashi, Fig. 1A, ¶0287, ¶0292, ¶0294, ¶0301) including a blue phosphor comprising Eu activated silicate phosphor such as (Sr, Ba)3MgSi2O8:Eu phosphor, the second phosphor is used to adjust the emission color of the light emitting device; specifically, the phosphor is excited by light having a peak wavelength of 455 nm, thus, for the second phosphor including a blue phosphor with emission peak wavelength of 460 nm, a peak emission 
The claimed peak emission wavelength at approximately 10 nanometers longer than the peak emission wavelength of the LED die lies inside the range of peak emission wavelengths at approximately 5 to 15 nanometers of Takahashi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by adjusting material composition of the second phosphor of Nakano to form a light emitting device comprising the second phosphor as a blue phosphor of Takahashi, wherein the second phosphor has a specific material such as silicate phosphor as taught by Takahashi to have the LED device, wherein the peak emission of the second phosphor layer is approximately 10 nm longer than the peak emission wavelength of the LED die in order to provide a high efficiency high-color-rendering light emitting device with adjusted emission color of the light emitting device and including phosphor having excellent temperature characteristics (Takahashi, ¶0019-¶0020, ¶0081-¶0085, ¶0089, ¶0112, ¶0130, ¶0135, ¶0140, ¶0271, ¶0287, ¶0292, ¶0294, ¶0301).
Regarding Claim 5, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose that the peak emission of the second phosphor layer is approximately 10 nm to 20 nm shorter than a peak emission wavelength of the first phosphor.
However, Nakano teaches a light emitting device (100) (Nakano, Figs. 2A-2C, 5, ¶0092) that includes the first phosphor (e.g., including red phosphors 74/73, yellow phosphor 72, and green phosphor 71, as in Fig. 1) (Nakano, Figs. 1, 2A-2C, 4B, 5, ¶0030, ¶0037) to emit light in a range between 380 nm and 485 nm and the second phosphor (e.g., additional phosphors 75 in Fig. 4B) that are preferably blue phosphors emitting light in a range between 440 nm to 480 nm (Nakano, Figs. 2A-2C, 4B, 5, ¶0076-¶0078, ¶0091, ¶0092) so that with a peak emission wavelength of the first phosphor (e.g., red phosphors 74/73, yellow phosphor 72, and green phosphor 71) to emit light in a range between 470 nm and 480 nm, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by forming a light emitting device comprising the LED die having a peak emission wavelength in a blue range, the first phosphor layer, and the second phosphor layer including phosphors with adjusted composition and having shorter wavelengths (e.g., phosphors 75 of Nakano having a specific wavelength in a blue range) disposed in the upper part of the phosphor member on the first phosphor layer and more distant from the LED as taught by Nakano to have the LED device, wherein the peak emission wavelength of the second phosphor layer is approximately 10 nm to 20 nm shorter than a peak emission wavelength of the first phosphor layer in order to provide improved LED device with specific color temperature, improved moisture resistance, and improved color rendering properties of the light emitting device (Nakano, ¶0006-¶0010, ¶0025, ¶0048-¶0051, ¶0076-¶0077, ¶0091-¶0092).
Regarding Claim 6, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose a lens surrounding the LED die, the first phosphor layer, and the second phosphor layer. However, Takahashi teaches an embodiment of Fig. 1A, wherein a mold portion (7) (Takahashi, Fig. 1A, ¶0373, ¶0380-¶0384) is formed to protect the blue LED (3), the phosphor portion (4) including first phosphor and the second phosphor and to serve as lens to control light distribution properties.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the LED device of Nakano/Takahashi by forming a lens over the LED die and the phosphor portion as taught by Takahashi to have a lens surrounding the LED die, the first phosphor layer, and the second phosphor layer in order to protect the LED device including phosphor and to control light distribution properties, and thus to obtain a high efficiency high-color-rendering light emitting device (Takahashi, ¶0019-¶0020, ¶0081-¶0085, ¶0089, ¶0112, ¶0373, ¶0380-¶0384).
Regarding Claim 23, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose the LED device, wherein the light emission at approximately 470 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by forming a light emitting device comprising the LED die having a peak emission wavelength in a blue range, the first phosphor layer, and the second phosphor layer including additional phosphors having shorter wavelengths (e.g., phosphors 75 of Nakano having a specific wavelength in a blue range) as taught by Nakano to have the LED device, wherein the light emission at approximately 470 nm of the LED device is increased compared with the light emission at approximately 470 nm of the LED device without the second phosphor layer in order to provide improved LED device with specific color temperature, improved moisture resistance, and improved color rendering properties of the light emitting device (Nakano, ¶0006-¶0010, ¶0025, ¶0048-¶0051, ¶0076-¶0077, ¶0091-¶0092).
Regarding Claim 30, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano discloses the LED device, wherein the peak emission wavelength of the LED die (10) (Nakano, Figs. 2A-2C, 5, ¶0032, ¶0092) is approximately 440 nanometers.
Regarding Claim 31, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Further, Nakano does not specifically disclose that the peak emission wavelength of the second phosphor is approximately 20 nm to 40 nm longer than the peak emission wavelength of the LED die.
However, Takahashi teaches a high efficiency high-color-rendering light emitting device (Takahashi, Fig. 1A, ¶0019-¶0020, ¶0081-¶0085, ¶0088-¶0112, ¶0127, ¶0130, ¶0135, ¶0271-¶0301, ¶0372-¶0384) comprising a blue LED (3) (Takahashi, Fig. 1A, ¶0373, ¶0271-¶0287) and the second phosphor (Takahashi, Fig. 1A, ¶0287, ¶0292-¶0294) including a blue phosphor with emission peak wavelength in a range of 440 nm to 490 nm (Takahashi, Fig. 1A, ¶0292), and the blue phosphor comprises Eu activated silicate phosphor such as (Sr, Ba)3MgSi2O8:Eu phosphor (Takahashi, Fig. 1A, ¶0294), the second phosphor is used to adjust the emission color of the light emitting device; specifically, the phosphor is excited by light having a peak wavelength of 455 nm, thus, for the second phosphor including a blue phosphor with emission peak wavelength of 470 nm, a peak emission wavelength of the blue phosphor would be 15 nm longer than the peak emission wavelength of the LED die, and for the second phosphor including a blue phosphor with emission peak wavelength of 490 nm, a peak emission wavelength of the blue phosphor would be 35 nm longer than the peak emission wavelength of the LED die.
The claimed range of peak emission wavelengths at approximately 20 to 40 nanometers overlaps the range of peak emission wavelengths at approximately 15 to 35 nanometers of Takahashi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by adjusting material composition of the second phosphor of Nakano to form a light emitting device comprising the second phosphor as a blue phosphor of Takahashi, wherein the second phosphor has a specific material such as silicate phosphor as taught by Takahashi to have the LED device, wherein the peak emission wavelength of the second 
Regarding Claim 38, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano discloses the LED device, wherein the peak emission wavelength of the second phosphor (e.g., 75) is in a range between 440 nm and 480 nm (Nakano, Figs. 2A-2C, 5, ¶0076, ¶0077, ¶0091, ¶0092) that includes the peak emission wavelength of approximately 460 nanometers.
Regarding Claims 39 and 40, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano discloses the LED device, wherein a spectral power distribution (SPD) of the LED device containing a local minimum (lowest emission intensity A) (Nakano, Figs. 2A-2C, ¶0048-¶0051), but does not specifically disclose a local minimum at approximately 470 nanometers (as claimed in claim 39); wherein the SPD emission of the LED device at approximately 470 nanometers is increased compared with the SPD emission of the LED device without the second phosphor layer (as claimed in claim 40).
However, Nakano teaches a phosphor member (50) (Nakano, Figs. 2A-2C, 5, ¶0024, ¶0037, ¶0091-¶0092) comprising a first phosphor layer (e.g., 54/53/52/51) on the LED (10), wherein a phosphor (e.g., red phosphor 74) having a long wavelength is disposed in the vicinity of the LED (10) and phosphors having shorter wavelengths (e.g., blue-green phosphor 71) are disposed as they become more distant from the LED (10), and additional phosphors (e.g., 75 in Fig. 4B) that are included in the phosphor member (50) (Nakano, Fig. 5, ¶0091), and the emission spectrum of the light emitting device comprising phosphor member (50) includes a peak emission intensity B (Nakano, Figs. 2A-2C, ¶0048-¶0051) at wavelength X (in a blue range between 440 nm to 460 nm) and a local minimum (lowest emission intensity A) at wavelength less than 480 nm (interpreted as approximately 470 nanometers) between a peak emission intensity at wavelength X and a second peak emission intensity at wavelength Y, wherein content of the phosphor in the blue range is adjusted to have a specific ratio A/B of a lowest emission intensity A to a peak emission intensity B to improve the color rendering properties of the light emitting device, and intensity at the local minimum (lowest emission intensity A) (Nakano, Figs. 2A-2C, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further  modify the LED device of Nakano/Takahashi by forming a light emitting device comprising the second phosphor layer including phosphors having shorter wavelengths (e.g., additional phosphors 75 of Nakano) disposed on the first phosphor layer in the upper part of the phosphor member to become more distant from the LED as taught by Nakano such that the emission spectrum of the light emitting device has a local minimum between a peak emission intensity in a blue range, and adjusting content of additional phosphors in the second phosphor layer having emission wavelength in a blue range to have a specific ratio A/B of a lowest emission intensity A to a peak emission intensity as taught by Nakano to have a local minimum at approximately 470 nanometers (as claimed in claim 39); wherein the SPD emission of the LED device at approximately 470 nanometers is increased compared with the SPD emission of the LED device without the second phosphor layer (as claimed in claim 40) in order to provide improved LED device with specific color temperature, improved moisture resistance, and improved color rendering properties of the light emitting device (Nakano, ¶0006-¶0010, ¶0025, ¶0048-¶0051, ¶0076-¶0077, ¶0091, ¶0092).
Claims 7-9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0013448 to Nakano in view of Takahashi (US 2009/0072255) as applied to claim 1, and further in view of Lim (US 2016/0104820).
Regarding Claim 7, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose the LED device, wherein the first phosphor layer comprises Y3(Al,Ga)5O12, Lu3(Al,Ga)5O12, SCASN, and CASN in silicone. However, Lim teaches light emitting device (Lim, Figs. 1, 2, 6, ¶0002, ¶0017-¶0022, ¶0032, ¶0043-¶0073, ¶0085-¶0105, ¶0131-¶0136) having high thermal and mechanical reliability and high color rendering index, wherein the LED emits light having a peak emission wavelength in a range between 400 nm and 435 nm (Lim, Fig. 6, ¶0131-¶0136, ¶0051), a first phosphor layer including two kinds of red phosphors (135, e.g., CASN and SCAS) (Lim, Fig. 6, ¶0062, ¶0064, ¶0062, ¶0132) and cyan phosphors (133, e.g., LuAG-based phosphor, Lu3(Al,Ga)5O12) (Lim, Fig. 6, ¶0132, ¶0097, ¶0064) in silicone resin (131) (Lim, Fig. 6, ¶0134, ¶0054) and a second 3(Al,Ga)5O12) or YAG-based phosphors (e.g., Y3(Al)5O12) (Lim, Fig. 6, ¶0132, ¶0117, ¶0120); the light emitting device (Lim, Figs. 13A-13D, ¶0058-¶0060) has minimized intensity of light in the blue light wavelength range of about 435 to 465 nm.
Further, Takahashi teaches phosphors (Takahashi, Fig. 1A, ¶0089, ¶0112, ¶0288, ¶0298) having excellent temperature characteristics, wherein green phosphor includes Ce-activated aluminate phosphor such as Y3(Al,Ga)5O12 and yellow phosphor includes Ce-activated garnet phosphor such as Y3(Al, Ga)5O12 and Lu3(Al,Ga)5O12.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by forming the light emitting device including the first phosphor layer including the red phosphor, green phosphor and yellow phosphor as taught by Takano, wherein the green and yellow phosphors include Ce-activated aluminate and garnet phosphors (e.g., Y3(Al, Ga)5O12 and Lu3(Al,Ga)5O12 phosphors) as taught by Takahashi, and further including two kinds of red phosphors, LuAG-based phosphor and YAG-based phosphors in silicone resin as taught by Lim to have the first phosphor layer that comprises Y3(Al,Ga)5O12, Lu3(Al,Ga)5O12, SCASN, and CASN in silicone in order to provide phosphors having excellent temperature characteristics and to obtain improved LED device having high thermal and mechanical reliability and enhanced color rendering index, and with minimized suppression of melatonin biosynthesis by emitted light (Takahashi, ¶0019-¶0020, ¶0081, ¶0089, ¶0112, ¶0288, ¶0298; Lim, ¶0002, ¶0017-¶0022, ¶0032, ¶0058, ¶0117, ¶0135).
Regarding Claim 8, Nakano in view of Takahashi and Lim discloses the LED device of claim 7. Further, Nakano does not specifically disclose the LED device, wherein a mass ratio SCASN to CASN is approximately 20:80. However, Lim teaches that the mixing ratio (Lim, ¶0066) of the first red phosphor and the second red phosphor is adjusted to have high color rendering index (CRI) of 90 or more; specifically, a mass ratio is from (0.5 to 9):1 (first red phosphor : second red phosphor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi/Lim by adjusting ratio of the first red phosphor and the second red phosphor as taught by Lim to have a mass ratio SCASN to CASN that is 
Regarding Claim 9, Nakano in view of Takahashi and Lim discloses the LED device of claim 7. Further, Nakano does not specifically disclose the LED device, wherein a ratio of Lu3(Al,Ga)5O12 to total red mass is approximately 8.47. However, Lim teaches that the mixing ratio (Lim, ¶0066) of the cyan phosphor including LuAG-based phosphor (Lim, Fig. 6, ¶0132, ¶0064) and the red phosphors is adjusted to have high color rendering index (CRI) of 90 or more; specifically, a mass ratio is from (7 to 24):1 (cyan phosphor : red phosphors); or the mixing ratio (Lim, ¶0120-¶0121) of the green phosphor including LuAG-based phosphor (e.g., Lu3(Al,Ga)5O12) (Lim, Fig. 6, ¶0132, ¶0064) and the red phosphors is from 3 to 18:1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi/Lim by adjusting ratio of LuAG-based phosphor and the red phosphors as taught by Lim to have a ratio of Lu3(Al,Ga)5O12 to total red mass that is approximately 8.47 in order to provide improved LED device having high color rendering index, and with minimized suppression of melatonin biosynthesis by emitted light (Lim, ¶0002, ¶0017-¶0022, ¶0032, ¶0058, ¶0066, ¶0135).
Regarding Claim 32, Nakano in view of Takahashi and Lim discloses the LED device of claim 7. Further, Nakano does not specifically disclose the LED device, wherein a ratio of Y3(Al,Ga)5O12 and Lu3(Al,Ga)5O12 to SCASN and CASN is greater than 5 and less than 10. However, Lim teaches that the mixing ratio (Lim, ¶0066) of the green phosphor including YAG-based phosphor and LuAG-based phosphor (Lim, Fig. 6, ¶0117-¶0121) and the red phosphors is adjusted to have high color rendering index (CRI) of 90 or more; specifically, a mass ratio is from (6 to 13):1 (green phosphors : red phosphors). The claimed range overlaps the range of Lim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi/Lim by adjusting ratio of YAG-based 3(Al,Ga)5O12 and Lu3(Al,Ga)5O12 to SCASN and CASN that is greater than 5 and less than 10 in order to provide improved LED device having high color rendering index, and with minimized suppression of melatonin biosynthesis by emitted light (Lim, ¶0002, ¶0017-¶0022, ¶0032, ¶0058, ¶0066, ¶0135).
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
In response to Applicants argument that “Takahashi provides an extensive list of blue phosphors that may be used but does not characterize those blue phosphors other than to teach that these blue phosphors have a peak emission wavelength in the blue region of the color spectrum…Takahashi's comments concerning high efficiency and excellent temperature characteristics applies to Takahashi's inventive orange phosphor and not to any blue phosphor” and “Why would one of ordinary skill in the art select an Eu-activated silicate phosphor out of this list of potentially hundreds of individual blue phosphors for use in the LED device of Nakano?”, and “Applicant submits that the selection of Sr3MgSi2Os:Eu only comes about based on hindsight knowledge” (pages 5-7 of Applicant’s Remarks), it is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Takahashi explicitly teaches that “a phosphor of the present invention has excellent temperature characteristics”, and that “a phosphor” comprises a first phosphor (Takahashi, Fig. 1A, ¶0280) including red phosphor and a second phosphor (Takahashi, Fig. 1A, ¶0287, ¶0292-¶0294) including a blue phosphor with emission peak wavelength in a range of 440 nm to 490 nm (Takahashi, Fig. 1A, ¶0292), and the second phosphor is used to adjust the emission color of the light emitting device.
 Further, it is well-known in the art (e.g., Barry (1968), Abstract, pages 733-737) that ternary silicates such as Sr3MgSi2O8 produces phosphors of high luminescence yield; specifically, highly efficient, narrow band, blue emitting phosphors (Barry, page 734), which are used as color correction phosphors 
Thus, a person of ordinary skill in the art would recognize, by taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, that using the silicate blue phosphor as a color correction phosphor to adjust the emission color of the light emitting device would be advantageous because the silicate blue phosphor, such as Sr3MgSi2O8, is highly efficient, narrow band, blue emitting phosphor that produces phosphor of high luminescence yield.
Thus, applicant’s arguments are not persuasive for the above reasons, and the rejection of claim 1 would be maintained.
Regarding dependent claims 4-9, 23, 30-32, and 38-40 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891